Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7,11 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Raman et al [20170206101]

As to claim ,1
Raman et al [20170206101] teaches 1. (Currently Amended) An application management apparatus to be mounted on a vehicle in which a plurality of information processing apparatuses are mounted [0032: “In-vehicle computing system 300 may include one or more processors including an operating system processor 314 and an interface processor 320. Operating system processor 314 may execute an operating system on the in-vehicle computing system, and control input/output, display, playback, and other operations of the in-vehicle computing system ”- more than one processors can be included ]and manages a storage region in which a plurality of application programs are stored [0034: “A non-volatile storage device 308 may be included in in-vehicle computing system 300 to store data such as instructions executable by processors 314 and 320 in non-volatile form. The storage device 308 may store application data to enable the in-vehicle computing system 300 to run an application for connecting to a cloud-based server and/or collecting information for transmission to the cloud-based server”.] , the application management apparatus 0049: “method 500 may be performed by in-vehicle computing system 109 of FIG. 1 to handle service requests issued by applications that are attempting to be loaded at the in-vehicle computing system….. ” comprising: 
processing circuitry:  to acquire a use application program from the storage region when any one of the plurality of information processing apparatuses starts a startup process, the use application program being an application program to be used by a user of a start- up information processing apparatus being the information processing apparatus which starts the startup process [ 0058: “loading a last-used application on a computing device. For example, method 800 may be performed by an in-vehicle computing device, such as in-vehicle computing device 109 of FIG. 1. At 802, method 800 includes starting up a computing device. At 804, the method includes determining that a navigation application was the last-used application on the computing device.”- last used application is acquired for loading, and in vehicle computing device acquires and processes 0048: “The HMI may be utilized to launch applications, including a last-used application, as indicated at 408. For example, the computing device may be an in-vehicle computing device, and a last-used application may be the last application (e.g., a navigation application) that was active prior to the vehicle and/or the in-vehicle computing system being shut off, without any other applications being used thereafter up to the present 1launching”]; and
 to transmit the use application program acquired to the start-up information processing apparatus [0058: “receiving a request for services used by the navigation application. Any services from the request that are not already running on the computing device may be loaded, as indicated at 808. A service handle for each requested service is returned to the navigation application at 810. At 812, the method includes receiving a request for the user of driver(s) for a GPS sensor. For example, the navigation application may utilize the GPS sensor to operate, thus the application may request the driver for the GPS sensor to be loaded to allow access to this element” and 0059: “calling the hardware initialization routine associated with any drivers supporting the GPS sensor. The GPS sensor is initialized at 816, and any remaining hardware instances associated with a current (or prior) stage of initialization and supported by the driver are loaded at 818. For example, if the initialization routine is at stage 1, and the driver supporting the GPS sensor also supports other hardware instances associated with (e.g., designated as being initialized/used during) stage 1, such hardware instances are loaded at 818 ” and 0026: “Data received from external devices 150 may then be aggregated at mobile device 128 with data collected by mobile device 128, the aggregated data then transmitted to in-vehicle computing system 109 and touch screen 108 via communication link 130. Similar data aggregation may occur at a server system and then transmitted to in-vehicle computing system 109 and touch screen 108 via communication link 136/130.”, further see, Fig. 7, step 726, initialization completes] 


As to claim 2, 
Raman teaches The application management apparatus according to claim 1, wherein in the storage region, a plurality of pieces of data to be used by the plurality of application programs are stored, the processing circuitry  acquires use data which is data to be used by the use application program of the user of the start-up information processing apparatus from the storage region, and the processing circuitry transmits the use data acquired to the start-up information processing apparatus [0026: “Data received from external devices 150 may then be aggregated at mobile device 128 with data collected by mobile device 128, the aggregated data then transmitted to in-vehicle computing system 109 and touch screen 108 via communication link 130. Similar data aggregation may occur at a server system and then transmitted to in-vehicle computing system 109 and touch screen 108 via communication link 136/130.” ].  

As to claim 3, 
Raman teaches The application management apparatus according to claim 1, wherein the processing circuitry acquires a last-use application program which is a use application program last used by the user of the start-up information processing apparatus from the storage region, and BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/tylApplication No.: NEWDocket No.: 2565-0654PUS1 Page 4 of 8 the processing circuitry  transmits the last-use application program acquired to the start-up information processing apparatus [0058: “loading a last-used application on a computing device. For example, method 800 may be performed by an in-vehicle computing device, such as in-vehicle computing device 109 of FIG. 1. At 802, method 800 includes starting up a computing device. At 804, the method includes determining that a navigation application was the last-used application on the computing device.”- when last used application is loaded, data saved information   has to be transmitted from storage ] .  

As to claim 4,
Raman teaches The application management apparatus according to claim 3, wherein the processing circuitry preferentially transmits the last-use application program to the start-up information processing apparatus if there exist a plurality of use applications programs of the user of the start-up information processing apparatus [0048: “The HMI may be utilized to launch applications, including a last-used application, as indicated at 408. For example, the computing device may be an in-vehicle computing device, and a last-used application may be the last application (e.g., a navigation application) that was active prior to the vehicle and/or the in-vehicle computing system being shut off, without any other applications being used thereafter up to the present launching ”- last application has preference ]


As to claim 6, 
Raman teaches The application management apparatus according to claim 1, wherein the application management apparatus is any one of the plurality of information processing apparatuses [ 0032: “In-vehicle computing system 300 may include one or more processors including an operating system processor 314 and an interface processor 320. Operating system processor 314 may execute an operating system on the in-vehicle computing system,”- one or more processors, therefore it can be any processor or processors].  

As to claim 7, 
The claim limitation of this claim is anticipated by the teaching of claim 1 supra. 

As to claim 11, 
The claim limitation of this claim is anticipated by the teaching of claim 1 supra. 




Allowable Subject Matter
Claim 5, 8-10, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Straw et al [20080270933] on 0035 teaches The usage history 450 utilizes plural bar charts to show storage usage over time for various applications and storage devices. The table 452 has three columns: application (listing various applications), current usage (listing storage usage for each respective application), and status (indicating whether the respective application has surpassed a storage usage limit).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187